Citation Nr: 0835654	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability to include as secondary to left knee disability.  

4.  Entitlement to service connection for a bilateral hip 
disability.  

5.  Entitlement to service connection for a bilateral hearing 
loss disability.  

6.  Entitlement to service connection for a lung condition.  

7.  Entitlement to service connection for tinnitus. 




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of entitlement to service connection for low back, 
bilateral hip, left and right knee disabilities and a lung 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in 
service and is not attributable to service.  

2.  Tinnitus was not manifest in service and is not 
attributable to service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2003.  While the letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating and an effective date.  See Dingess, supra.  However, 
the veteran was subsequently provided notice pertaining to 
these elements by letter dated in March 2006.  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  

The Board acknowledges that the veteran has not been afforded 
a VA examination for his bilateral hearing loss and tinnitus 
disability claims.  However, the Board finds that a VA 
examination is not necessary in order to decide these claims.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for the claimed conditions.  The 
Board finds that there is no credible evidence showing that 
the veteran has tinnitus, or that his bilateral hearing loss 
disability was incurred in service.  Because some evidence of 
an in-service event, injury, or disease is required in order 
to substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

				Legal Criteria and Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection for a chronic disease, including 
an organic disease of the nervous system and arthritis, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  




Service connection for bilateral hearing loss disability and 
Tinnitus

The veteran is seeking service connection for a bilateral 
hearing loss disability and tinnitus.  The veteran has 
alleged that his hearing loss disability and tinnitus are a 
consequence of service.  Having reviewed the evidence, the 
Boards finds against the veteran's claims.  

The veteran entrance examination showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
-0
LEFT
5
5
5
-
0

The evidence shows that at separation in May 1972, the 
veteran's ears were reported normal.  Hearing acuity was 
15/15 in each ear.  The veteran filed a claim for 
compensation for bilateral hearing loss disability in May 
2003.  In a January 2005 audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
50
60
LEFT
50
60
55
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 90 in the left ear.

The Board recognizes that the veteran has established a 
current hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385.  The veteran's January 
2005 examination showed that the veteran's auditory 
thresholds at all frequencies were greater than 40 decibels 
in both ears.  However, while the evidence of record shows 
that the veteran has a bilateral hearing loss disability, 
there is little persuasive evidence of record that 
establishes a nexus, or link, between the disability and the 
veteran's service.  

The veteran's service medical records did not reveal any 
hearing or tinnitus complaints, findings or diagnoses.  As 
noted, the veteran's ears were reported normal at separation 
and acuity was 15/15 in both ears.  In January 2005, the 
veteran was given a private audiological examination but no 
etiology opinion was issued.  To the extent that the veteran 
asserts that his bilateral hearing loss disability and 
tinnitus are attributable to service, the Board notes that 
the veteran separated from service in 1972.  However, the 
records show the earliest mention of bilateral hearing loss 
and tinnitus is in 2003, which is more than 31 years after 
separation.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Here, we find that an 
assertion of chronicity and/or continuity is less reliable 
than the normal separation examination and the silence of the 
record within three decades of separation from service.  
Here, the Board is present with normal ears and acuity at 
separation.  Furthermore, although the veteran sought 
treatment for orthopedic complaints in the 1970's such 
medical evidence is silent for hearing loss or tinnitus.  
Similarly, when he filed the original claim for compensation 
in 1994, he did not claim hearing loss or tinnitus.  This 
silence when otherwise affirmatively speaking constitutes 
negative evidence.  In this case, such assertions are not 
credible.  The Board is not holding that corroboration is 
required.  Rather, we find his assertions to be less credible 
than the normal contemporaneous records.  

Lastly, the Board notes that the entrance examination 
disclosed normal acuity.  However, outside the results box 
were other numbers.  The Board cannot speculate as to what 
such numbers mean or for which ear, if any, the numbers 
applied.  Regardless, the Board accepts the numbers as 
reported in the results box and such was consistent with the 
15/15 findings at separation.  

The veteran's assertions of bilateral hearing loss disability 
and tinnitus due to in-service noise exposure are not 
persuasive.  We conclude that neither chronicity nor 
continuity of symptomatology is established.  The 
preponderance of the evidence is against the claims for 
service connection.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.  


REMAND

The veteran is seeking service connection for a low back 
disability, bilateral hip disability, left knee disability, 
right knee disability to include as secondary to the left 
knee disability and a lung condition.  For the reasons 
explained below, these issues are remanded for further 
development.  

Low back and bilateral hip

Service medical records show that in February 1971 the 
veteran complained of back pain due to injury.  In February 
1972, right paraspinous muscle strain was diagnosed.  It was 
noted that the veteran fell, hitting his right side on a box.  

In August 2002, the veteran was diagnosed with lumbar 
sprain/strain.  It was noted that the veteran bent over to 
pick up a car part at home and hurt his lower back.  In 
September 2002, it was noted that the veteran was unable to 
perform his regular duties at work due to lower back pain.  
Degenerative changes in the lumbar spine were noted.  

In an August 2004 VA compensation and pension examination, 
the veteran was diagnosed with lumbago and thoracic back 
pain.  It was noted that he had a back condition which 
includes a hip condition.  It was noted that he first started 
noting pain in the back in the 1970's.  The veteran reported 
that he fell 18 to 20 feet while in service and landed on his 
buttocks.  He reported that pain radiates down from the 
lumbar spine into the buttocks but does not run along the 
sciatic nerve.  He also complained that his hips lock 
bilaterally.  

In December 2004, C.P. issued a statement maintaining that he 
has treated the veteran for 11 years and that the veteran 
experiences frequent episodes of low back pain due to 
degenerative disc changes at the L4-5, L5-SI levels along 
with facet joint artrosis.  C.P. opined that the veteran's 
back problems began after a fall in service and that the 
veteran has since suffered flare-ups of low back pain with 
muscle spasm.  

In an August 2004 examination, age appropriate degenerative 
changes were seen bilaterally with no evidence for soft 
tissue abnormalities in the hips.  Examination of the back 
showed the lumbar lordosis was preserved and no acute 
fractures or sublaxations were identified.  Mild multilevel 
degenerative changes were seen along with vascular 
calcificationn.  Age appropriate changes were noted.  

The veteran was afforded a VA compensation and pension 
examination in July 2006.  During this examination, 
multilevel degenerative changes considered age appropriate by 
radiology of the lumbar spine was noted.  The VA examiner 
opined that the veteran's low back was less likely as not 
caused by the fall sustained in service.  The examiner noted 
that the veteran had no interval history until subsequently 
claiming an injury in 2002 that resulted in disability.  
Since the July 2006 opinion, the veteran has submitted 
records from 1978 which note lumbar sprain recurrent and low 
back hurts.  Left hip pain was also noted in 1978.  

The Board is of the opinion that an addendum to the July 2006 
opinion is warranted so that the records from 1978 are 
considered.  Regarding the hip, in the August 2004 VA 
compensation and pension examination, it was noted that the 
veteran had a back condition which included a hip condition.  
If a low back disability is attributed to service, an opinion 
should be included which discusses if any bilateral hip 
disability is attributable to service on a direct or 
secondary basis.  

Bilateral knee disability

In June 1971, it was noted that the veteran fell 15 ft onto 
the left knee.  Swelling, pain, buckling and the inability to 
fully extend the left knee was noted.  A provisional 
diagnosis of internal derangement left knee was noted and an 
impression of sprain left medial collateral ligaments was 
given.  The record further shows that the veteran was treated 
for a possible patella fracture in June 1971.  X-rays were 
negative.  The veteran was placed on crutches with 48 hours 
of no duty.  A diagnosis was given of contusion and sprain to 
the left leg.  Bilateral knee arthralgia was diagnosed in 
August 2004.  In December 2004, C.P. noted that veteran had a 
fall in service and that the veteran has suffered knee 
problems due to this incident.  

The veteran argues that his bilateral knee disability is due 
to service.  Specifically, the veteran argues that his left 
knee disability is attributable to service and that his right 
knee disability is secondary to his left knee.  The Board is 
of the opinion that a VA compensation and pension examination 
is necessary before this issue can be decided.  Pursuant to 
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA 
will obtain an examination or an opinion if it is necessary 
to decide the claim.  An examination or opinion is necessary 
when the record does not contain sufficient competent medical 
evidence to decide the claim, but the record (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurring symptoms of disability; 
(2) shows an event or disease in service, or a disease or 
symptoms list in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 
during the applicable presumptive period; and (3) indicates 
the claimed disability of symptoms may be associated with the 
known events, injury or disease in service or with another 
service- connected disability.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims stated that the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required.  

Lung disability 

The veteran has indicated that there are outstanding medical 
records which relate to his claim for service connection for 
a lung condition.  The veteran has indicated that he was 
treated at the Kansas City, MO VAMC.  However, the records 
show an attempt to locate records from the Kansas City, KS 
VAMC.  The Veterans Claims Assistance Act of 2000 (VCAA), 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In light of VA's duty to assist, this issue is 
remanded so that the records indicated by the veteran are 
obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
compensation and pension examination.  
Upon examination and review of the entire 
claims folder, the examiner should 
determine if the veteran has a bilateral 
knee disability and, if so, provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present left knee disability is 
attributable to service and if any right 
knee disability is attributable to service 
on a direct or secondary basis.  If so, 
the examiner should discuss the degree of 
aggravation caused by the veteran's left 
knee disability.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Obtain an addendum to the July 2006 VA 
compensation and pension examination which 
includes consideration of the 1978 
records, which were received after the 
opinion was issued.  If a low back 
disability is attributed to service, an 
opinion should be included which discusses 
if any bilateral hip disability is 
attributable to service or was aggravated 
by the veteran's low back disability.  If 
the July 2006 examiner is not available, 
please obtain an opinion from another 
examiner.  

3.  The RO should obtain any outstanding 
medical records from the Kansas City, MO 
VAMC.  All records obtained should be 
associated with the claims file.  If no 
records are available, a negative response 
should be obtained and associated with the 
claims file.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


